DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,3-7,8,11,12,13,16,17 are objected to because of the following informalities:
In claim 1, According to the specification ‘s description on page 9, par[0032-0033] Examiner suggests “ multiplexing” be amended to “ adding, or inserting” because there is no multiplexing the UCI with another type of data. Rather, the specification describes “ moving” the UCI of PUCCH resource into the uplink resource of  PUSCH uplink resource.   
Claims 3,4,5,6,7,11,12,13,16,17 have similar problem in poor meaning use of “ multiplexing”, and should be amended accordingly. 
In claims 3,7 examiner believes the limitation “ wherein an end time of a last symbol of the uplink resource multiplexed with the UCI in the PUSCH resource is earlier than an end time of a last symbol of the PUCCH resource” in these claims are duplicated.
In claim 8, how can the priority of UCI and PUSCH are determined when the UCI is control information and the PUSCH is an physical uplink shared channel? Examiner 
In claim 13, there is a lack of antecedent basis at “ the at least one candidate PUSCH symbol index” since there is not “at least one candidate PUSCH symbol index” introduced in claim 1.      
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: According to description on fig.8 of the drawing, examiner believes the specification ‘s description shown on par[0041], page 18 of the application “a first mode for selecting a symbol index “0” ” is objected to and should be changed to “a first mode for selecting a symbol index 1” .
Similarity, according to Fig.10 of the drawing,  examiner believes the specification ‘s description shown on par[0041], page 18 of the application “a third mode for selecting a symbol index “6” ” is objected to and should be changed to “a third mode for selecting a symbol index 5” . 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,8,9,10,13,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. ( US Pat.10,736,139) in view of Park et al. (US Pat.10,827,541).
In claim 1, You et al. discloses a multiplexing method of uplink control information (UCI) comprising:
determining a physical uplink control channel (PUCCH) resource for transmitting the UCI ( see col.13; lines 10-15; a Ue prepares UCI  to be carried on PUCCH resource. See further in fig.17, step 701; col.22; lines 44-55; the ue receives PUCCH resource configuration from a base station. The PUCCH resource configuration includes uplink resource allocated by the Bs to transmit CSI); determining an uplink resource from a physical uplink shared channel (PUSCH) resource (see col.13; lines 10-15; the Ue prepares another piece of UCI to be carried on a PUSCH resource); and multiplexing the UCI in the uplink resource determined from the PUSCH resource (see col.15; lines 1-5; the UE multiplexes the PUCCH UCI on the PUSCH data resource for transmission).
You et al. does not disclose wherein the PUCCH and the PUSCH are corresponding to first priority and second priority respectively. Park et al. discloses in Fig.10; steps 
In claim 2, You et al. discloses the UCI comprises a hybrid automatic repeat request (HARQ) acknowledgement (ACK) information corresponding to a physical downlink shared channel (PDSCH) reception ( see col.14; lines 51-55; the UCI includes HARQ feedback information).
In claims 9,10 You et al. discloses the UCI comprises a channel state information (CSI) report, scheduling request (SR) information ( see col.14; lines 51-55; the UCI includes CSI and SR).
In claim 15, You et al. discloses wherein determining the uplink resource
from the PUSCH resource, is determining the uplink resource from the PUSCH
resource according to an indicator indicated by a DCI ( see fig.17; step 701; col.22; lines 44-55; the UE receives PUCCH resource configuration allocated from a BS to add UCI to the PUSCH resource for transmitting to the BS).

PUSCH are respectively determined by different downlink control information (DCI). Park et al. discloses in col.24; lines 62-65 if the two PUSCH resources overlap at a particular time symbol/slot, the Ue determines priorities between two PUSCHs based on DCI services priorities of the UCI and PUSCH are respectively determined by different downlink control information (DCI)). Therefore, it would have been obvious before the effective filing date of claimed invention to combine the teaching of Park et al. with that of You et al. to use the DCI to configure to the UE priorities of UCI transmission over the PUSCH. 
In claim 16, You et al. does not disclose determining transmission priorities of the PUSCH resource and the PUCCH resource carrying the UCI; ceasing a multiplexing process of multiplexing the UCI in the uplink resource selected from the PUSCH resource when a transmission priority of the PUCCH resource carrying the UCI is greater than a transmission priority of the PUSCH resource; and transmitting the PUCCH resource and dropping at least one part of the PUSCH resource.
Park et al. discloses in Fig.10; steps 1002,1004; col.24; lines 40-55; a UE receives uplink transmission configuration for uplink data resource allocation (step 1002). For multiple uplink transmissions, the Ue determines UCI on PUCCH transmission to have priority higher than that of data on PUSCH (step 1004) (the PUCCH and the PUSCH are corresponding to first priority and second priority respectively). In col.25; lines 30-40; If 
In claim 13, You et al. discloses wherein the at least one candidate PUSCH
symbol index is determined according to gNB configurations (see fig.13; col.20; lines 24-41; an eNb allocates uplink grant to the UE to transmit UCI in PUSCH subframe k+1, k+2)  or a demodulation reference signal (DMRS) symbol index of the PUSCH.

Claims 12,14 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. ( US Pat.10,736,139) in view of Yang et al. ( US Pub.2020/0383132).
In claim 12, You et al. does not disclose selecting a symbol index as a beginning symbol index of the uplink resource from the at least one candidate PUSCH symbol index for 
In claim 14, You et al. does not disclose the beta offset is determined

according to gNB configurations). In par[0193], the beta offset value is fixed and predefined such as the UCI is mapped to the PUSCH staring from a first symbol  and from a lowest  physical resource block (beta offset is determined according to  gNB configurations and the beginning symbol index). Therefore, it would have been obvious to one skilled in the art before the effective filing date of claimed invention to combine the teaching of Yang et al. with that of You et al. to determine the beta offset value according the beginning symbol index.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. ( US Pat.10,736,139) in view of Park et al. (US Pat.10,827,541), and further in view of Papasakellariou ( US Pat.10,873,966).
In claim 11, You et al. does not disclose when the uplink resource selected
from the PUSCH resource is multiplexed with the UCI, the PUCCH resource is
dropped. Papasakellariou discloses in col.9; lines 60-67 a UE drops a PUCCH transmission when the UE multiplexes data and UCI in the PUSCH (when the uplink resource selected from the PUSCH resource is multiplexed with the UCI, the PUCCH resource is dropped). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of  . 
Allowable Subject Matter
Claims 3-7, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claims 3,7 the prior art fails to disclose wherein an end time of a last symbol of the uplink resource multiplexed with the UCI in the PUSCH resource is earlier than an end time of a last symbol of the PUCCH resource.
In claim 4, the prior art fails to disclose wherein a time distance between an end time of a last symbol of a DCI triggering an UCI report and an end time of a last symbol of the uplink resource multiplexed with the UCI in the PUSCH resource is not larger than a latency requirement.
In claim 5, the prior art fails to disclose wherein a start time of a first symbol of the uplink resource multiplexed with the UCI in the PUSCH resource is later than or equal to a start time of a first symbol of the PUCCH resource.
In claim 6, the prior art fails to disclose wherein a time distance between a start time of a first symbol of the uplink resource multiplexed with the UCI on the PUSCH

 In claim 17, the prior art does not disclose  ceasing a multiplexing process of multiplexing the UCI in the uplink resource selected from the PUSCH resource when the PUSCH resource and the PUCCH resource carrying the UCI are scheduled with different spatial domain transmission filters. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. ( US Pub.2019/0246416; Method for Transmitting and Receiving Scheduling Request between Terminal and Base station in Wireless Communication System and Device for Supporting the Same).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413